Citation Nr: 0801594	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral corneal 
maculae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The veteran was in missing status from December 1944 to May 
1945, had recognized guerilla service from May 1945 to 
December 1945, and had service with the Regular Philippine 
Army from December 18, 1945, to December 20, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral corneal 
maculae.  In August 2007, the veteran testified before the 
Board at a hearing that was held at the RO.


FINDING OF FACT

The veteran's bilateral corneal maculae first manifested many 
years after his separation from service and are unrelated to 
his period of active service or to any incident therein.


CONCLUSION OF LAW

Bilateral corneal maculae were not incurred in or aggravated 
by the veteran's period of active service. 38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if manifested to a compensable degree 
within a specified period following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The veteran's bilateral corneal 
maculae, however, are not disabilities for which service 
connection may be granted on a presumptive basis.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that his bilateral corneal maculae 
developed as a result of a blast injury sustained while 
fighting the Japanese during World War II.  His service 
medical records, however, are negative for a record of a 
blast injury, or for any diagnosis or treatment of eye 
trouble.  The veteran acknowledges that the blast injury did 
not immediately affect his eyes, and that he thus did not 
report the incident.  His December 1945 report of examination 
at separation from service did not diagnose any abnormalities 
of the eyes, including corneal maculae.

In August 2007 testimony before the Board, the veteran 
reported that he first sought clinical treatment for blurring 
of the eyes in 1946, shortly after his separation from 
service.  The records associated with such treatment, 
however, were no longer available.  Accordingly, such records 
have not been associated with the claims file.  The first 
post-service clinical evidence of record relating to 
treatment for corneal maculae is dated in July 1991.  At that 
time, the veteran complained of blurred vision and was 
diagnosed with a corneal macula of the left eye.  Records 
dated in September 2003 show that he was diagnosed with 
bilateral corneal maculae.  Subsequent records dated to 
October 2007 show that the veteran continued to receive 
treatment for eye conditions including bilateral corneal 
maculae.  While various physicians noted that the veteran 
claimed to have experienced blurring of vision since a blast 
injury in service, none of his treating physicians have 
opined as to whether the veteran's bilateral corneal maculae 
are related to his period of active service.

While the veteran alleges that he first received treatment 
for blurred vision in 1946, the first clinical evidence of 
record related to treatment for bilateral corneal maculae is 
dated in July 1991, approximately 46 years after separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no evidence of any abnormality of the eyes either in 
service or for many years after, the Board finds that a VA 
examination is not required in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the veteran's bilateral corneal 
maculae to his period of active service.  Accordingly, 
service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran has asserted that he is entitled to 
service connection for bilateral corneal maculae.  
Additionally, the veteran has submitted several lay 
statements in support of his claim written by fellow 
servicemen who related the veteran's bilateral corneal 
maculae to the blast injury sustained in service.  However, 
as laypersons, neither the veteran nor his fellow servicemen 
are competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran and his friends and 
family are competent to give evidence about current symptoms 
and what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994). Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, an eye 
disorder, as contrasted with symptoms of eye or vision 
difficulties, is not subject to lay diagnosis.  The veteran 
can report having blurred vision or difficulty seeing.  
However, these are subjective symptoms and not readily 
identifiable the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different eye disorders.  The veteran does not 
have the medical expertise to discern the nature of any 
current eye diagnosis nor does he have the medical expertise 
to provide an opinion regarding the etiology.  In sum, the 
issue does not involve a simple diagnosis.  The veteran is 
competent to report that he has been told of a diagnosis of 
an eye disorder, but, as noted, he is not competent to 
provide a medical opinion regarding the etiology.  While the 
veteran purports that his symptoms at separation support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
veteran's bilateral corneal maculae first manifested many 
years after service and were not caused by any incident of 
service.  The Board concludes that bilateral corneal maculae 
were not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and May 2005 ; 
rating decisions in July 2005 and January 2006; a statement 
of the case in May 2006; and supplemental statements of the 
case in August 2006 and September 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral corneal maculae is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


